By the Court.

Lumpkin, J.,
delivering the opinion.
Conceding that the alleged contract between the creditor and magistrate was valid and could be enforced, and would constitute, therefore, a good bar to the further prosecution of the creditor’s rights, it was too vague and uncertain. For what length of time did it operate ? Has the time elapsed ? Was it to extinguish the judgment; or was it only at the rate of ten per cent, on the amount collected, so long as Howell might suffer it to remain in the hands of the Justice of the Peace?
We are satisfied that the return is too indefinite to be traversed.
Let the judgment be affirmed.